836 F.2d 549
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mike FRAGAPANE, Plaintiff-Appellant,v.RYDER P-I-E NATIONWIDE, INC., Helms Byrns, Local UnionNumber 24, Freight Drivers, Dockworkers & Helpers,Defendants-Appellees.
No. 86-4146.
United States Court of Appeals, Sixth Circuit.
Dec. 17, 1987.
ORDER

1
Before KEITH and WELLFORD, Circuit Judges, and THOMAS G. HULL, District Judge.*


2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff brought this action alleging that defendants Ryder P-I-E Nationwide and Helms Byrns had breached a provision of a collective-bargaining agreement and that defendant Local 24 breached its duty of fair representation by mishandling the ensuing grievance proceedings.  The action was tried to the district court who granted defendants' motion to dismiss at the conclusion of plaintiff's case.  This appeal followed.  On appeal the parties have briefed the issues, plaintiff acting pro se.


4
Upon consideration, we affirm the reasons announced by the district court in open court at the trial of this case and incorporated by reference in the judgment entry of November 18, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas G. Hull, Chief U.S. District Judge for the Eastern District of Tennessee, sitting by designation